Third District Court of Appeal
                               State of Florida

                      Opinion filed September 8, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                              No. 3D20-640
                       Lower Tribunal No. 13-25846
                          ________________


                    Tasha Marie Santos Alvarez, etc.,
                               Appellant,

                                     vs.

                           Miriam Acosta, et al.,
                                Appellees.


       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.


      Law Offices of Oscar Syger, P.A., and Oscar Syger (Boca Raton), for
appellant.

      Boyd & Jenerette, P.A., and Kansas R. Gooden and Allison C. Heim
(Orlando), for appellee Miriam Acosta.


Before EMAS, SCALES and LOBREE, JJ.

     PER CURIAM.
      We affirm the trial court’s order denying appellant Tasha Marie Santos

Alvarez’s motion for a new trial. The jury was presented with conflicting

evidence as to whether appellee Miriam Acosta, the driver of a car that

collided with a motorcycle, caused the fatal crash. This conflicting evidence

included certain admissions made by Acosta in her deposition that was read

to the jury at trial. Notwithstanding that evidence, the jury returned a verdict

for Acosta, finding that she was not the cause of the accident. Alvarez argues

that the jury was “bound” by Acosta’s admissions and that the jury’s verdict

for Acosta was contrary to the evidence.

      We review an order denying a motion for new trial for abuse of

discretion. Weatherly v. Louis, 31 So. 3d 803, 805 (Fla. 3d DCA 2009). We

cannot reweigh the evidence or determine that the verdict was against the

manifest weight of the evidence. Graham Cos. v. Amado, 305 So. 3d 572,

578 (Fla. 3d DCA 2020). A trial court does not abuse its discretion by denying

a new trial motion if there was conflicting evidence presented at trial and the

jury’s verdict was the product of its weighing that evidence to resolve the

conflicts. Weatherly, 31 So. 3d at 805-06; Rosario-Paredes v. J.C. Wrecker

Serv., 975 So. 2d 1205, 1207 (Fla. 5th DCA 2008) (“We conclude that the

trial judge did not abuse his discretion in denying the motion for new trial.

When the evidence is in conflict, as it was in this case, it is the function of



                                       2
the jury to weigh the evidence and resolve those conflicts. . . . Reversal of a

jury verdict is appropriate only in the absence of conflicting evidence, when

there is no rational basis in the evidence to support the verdict.”).

      Affirmed.




                                       3